UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 98-1329



JOHN PAUL TURNER,

                                             Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; COMMONWEALTH OF
VIRGINIA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-35-R)


Submitted:   May 28, 1998                   Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Paul Turner appeals the district court's orders dismiss-

ing this action without prejudice for failure to comply with a pre-

filing injunction or to pay the filing fee and denying his motion

for reconsideration. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Turner v. United
States, No. CA-98-35-R (W.D. Va. Jan. 14, and Feb. 18, 1998). We

deny leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2